Lumpkin, P. J.
1. The ground of the motion for a new trial alleging error in admitting evidence does not disclose what the same was, and is, for this and other obvious reasons, plainly without merit.
2. It does not appear, either from the face of the plaintiff’s petition or otherwise, that his cause of action was barred by the statute of limitations.
3. There was no evidence to support the defense of plene administravit, and there was sufficient evidence to warrant the finding in the plaintiff’s favor.

Judgment affirmed,.


All the Justices concurring.